*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-30444
                                                              21-JAN-2015
                                                              10:15 AM



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

                             SCWC-30444
                (ICA NO. 30444; CIVIL NO. 09-1-2488)

                          (CASE NO. CU-10-278)

         STATE OF HAWAIʻI, CITY AND COUNTY OF HONOLULU;
      COUNTY OF HAWAIʻI; COUNTY OF MAUI; COUNTY OF KAUAʻI;
     HAWAIʻI HEALTH SYSTEMS CORPORATION; AND THE JUDICIARY,
         Respondents/Complainants-Appellees-Appellees,

                                    vs.

    DAYTON NAKANELUA, State Director, UNITED PUBLIC WORKERS,
      AFSCME, LOCAL 646, AFL-CIO and UNITED PUBLIC WORKERS,
               AFSCME, LOCAL 646, AFL-CIO (2009-42),
          Petitioners/Respondents-Appellants-Appellants,

                                    and

 HAWAIʻI LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SESNITA A.D.
     MOEPONO; and ROCK B. LEY, Respondents/Agency-Appellees-
                            Appellees.

                        -----------------------

                          (CASE NO. CE-10-726)

        UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
            Petitioner/Complainant-Appellant-Appellant,

                                    vs.
   *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            NEIL DIETZ, Chief Negotiator, Office of
      Collective Bargaining, State of Hawaiʻi (2009-043),
           Respondent/Respondent-Appellee-Appellee,

                                   and

 HAWAII LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SESNITA A.D.
MOEPONO; and ROCK B. LEY, Respondent/Agency-Appellees-Appellees.

----------------------------------------------------------------

                             SCWC-30568
                (ICA NO. 30568; S.P. NO. 09-1-0305)

       UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
           Petitioner/Union-Appellee, Cross-Appellant,

                                   vs.

    STATE OF HAWAIʻI; THE JUDICIARY; HAWAIʻI HEALTH SYSTEMS
CORPORATION, Respondents/Employers-Appellants, Cross-Appellees,

                                   and

            CITY AND COUNTY OF HONOLULU (2009-044),
                 Respondent/Employer-Appellee.
---------------------------------------------------------------

                          SCWC-10-0000166
              (CAAP-10-0000166; CIVIL NO. 10-1-0323)

                         (CASE NO. CU-10-278)

         STATE OF HAWAIʻI, CITY AND COUNTY OF HONOLULU;
      COUNTY OF HAWAIʻI; COUNTY OF MAUI; COUNTY OF KAUAʻI;
     HAWAIʻI HEALTH SYSTEMS CORPORATION; AND THE JUDICIARY,
         Respondents/Complainants-Appellees-Appellees,

                                   vs.

   DAYTON NAKANELUA, State Director, UNITED PUBLIC WORKERS,
    AFSCME, LOCAL 646, AFL-CIO, AND UNITED PUBLIC WORKERS,
            AFSCME, LOCAL 646, AFL-CIO (2009-042),
        Petitioners/Respondents-Appellants-Appellants,

                                    2
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



                                    and

 HAWAIʻI LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SISNITA A.D.
     MOEPONO; and ROCK B. LEY, Respondents/Agency-Appellees-
                            Appellees.

                        -----------------------

                          (CASE NO. CE-10-726)

        UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
            Petitioner/Complainant-Appellant-Appellant,

                                    vs.

             NIEL DIETZ, Chief Negotiator, Office of
       Collective Bargaining, State of Hawaiʻi (2009-043),
            Respondent/Respondent-Appellee-Appellee,

                                    and

 HAWAIʻI LABOR RELATIONS BOARD; JAMES B. NICHOLSON; SISNITA A.D.
     MOEPONO; and ROCK B. LEY, Respondents/Agency-Appellees-
                            Appellees.
________________________________________________________________

           SCWC-30444, SCWC-30568, AND SCWC-10-0000166
          (ICA NOS. 30444, 30568, AND CAAP-10-0000166;
 CIV. NO. 09-1-2488, S.P. NO. 09-1-0305, AND CIV. NO. 10-1-323)

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                            JANUARY 21, 2015

    RECKTENWALD, C.J., NAKAYAMA, POLLACK, AND WILSON, JJ, AND
     CIRCUIT JUDGE TRADER, IN PLACE OF McKENNA, J., RECUSED

             OPINION OF THE COURT BY RECKTENWALD, C.J.

           This appeal requires us to determine which tribunal–-

the Hawaiʻi Labor Relations Board (HLRB) or the circuit court--




                                     3
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



had jurisdiction to resolve a labor dispute regarding the

selection of a neutral arbitrator.

            The dispute arose out of a negotiation between the

State of Hawaiʻi and other governmental entities (collectively,

“the State”) and United Public Workers (UPW) to renew and modify

a collective bargaining agreement (CBA).         Because the State and

UPW could not reach an agreement, the HLRB declared an impasse

pursuant to Hawaiʻi Revised Statutes (HRS) § 89-11.           When the

parties failed to resolve the impasse within twenty days, HRS

§ 89-11 then mandated that they go through an impasse procedure

culminating in arbitration.

            The parties agreed to a process by which they would

select a neutral arbitrator.       Unfortunately, they were unable to

do so, and each side then filed a prohibited practice complaint

accusing the other of undue delay and bad faith in carrying out

the impasse procedure.     The HLRB determined that both parties

had committed prohibited practices by their wilful failure to

complete the arbitrator selection process, and ordered the

American Arbitration Association (AAA) to select the neutral

arbitrator.

            The dispute then moved to circuit court, where the

parties filed three separate cases challenging the actions of

the HLRB.    In one action, the UPW filed a motion to compel

                                     4
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



arbitration; the circuit court denied the motion after

concluding that the HLRB had exclusive original jurisdiction

over the matter because it involved prohibited practices under

HRS § 89-14. 1    The other two actions challenged HLRB’s finding of

prohibited practices and its ordering of the AAA to select the

neutral arbitrator; the circuit court affirmed the HLRB’s

rulings in both cases. 2

             On appeal, the UPW contended that the circuit court

had jurisdiction over the dispute regarding the selection of the

arbitrator under the Hawaii Uniform Arbitration Act, HRS chapter

658A.     The Intermediate Court of Appeals (ICA) disagreed,

concluding that the HLRB had exclusive original jurisdiction

under HRS § 89-14 since the dispute involved allegations of the

prohibited practices and, to the extent there was a conflict

between the jurisdictional provisions of HRS chapters 89 and

658A, the former takes precedence.          State v. Nakanelua, 132

Hawaiʻi 492, 323 P.3d 136 (App. 2014).          The UPW challenges that

ruling and other aspects of the ICA’s opinion.

             Thus, we must decide whether the HLRB or the circuit

court had jurisdiction to resolve the dispute over the selection

      1
            The Honorable Sabrina S. McKenna, Gary W.B. Chang, and R. Mark
Browning presided.
      2
             The Honorable Karl K. Sakamoto presided.


                                       5
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



of the arbitrator.      Although we conclude that the HLRB had

jurisdiction under HRS chapter 89, our reasoning differs from

that of the ICA.     The arbitration at issue here was required by

statute as part of the legislatively mandated process for

resolving impasses in collective bargaining.           In contrast, the

provisions of HRS chapter 658A apply to situations in which the

parties voluntarily agree to engage in arbitration.            Thus, HRS

chapter 658A is simply not applicable to this case, and it is

not necessary to determine whether the HLRB’s jurisdiction takes

precedence over that of the circuit court.

            Except as noted below, we otherwise agree with the

ICA’s analysis.     Accordingly, the judgment of the ICA is

affirmed.

                              I.   Background

            The following factual background is taken from the

record on appeal.

A.    Factual background

            UPW is the exclusive representative for Unit 10

employees, who are “Institutional, health, and correctional

workers[.]”    HRS § 89-6 (2012).      In 2008, UPW entered into

negotiations with the State of Hawaiʻi, the Hawaiʻi Health

Systems Corporation, the Judiciary, the City and County of

Honolulu, County of Hawaiʻi, County of Maui, and County of Kauaʻi

                                      6
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



(collectively, the “State”) to renew and modify the Unit 10 CBA

covering the period from July 1, 2009 to June 30, 2011.

           The parties could not reach agreement on the terms of

the CBA.   As a result, on February 2, 2009, the HLRB issued

Order No. 2576, pursuant to HRS § 89-11(c)(2), 3 declaring an

impasse and appointing a mediator to assist the parties in

resolving the dispute.

           Because mediation was unsuccessful, and the parties

still had not resolved the impasse, on March 3, 2009, UPW and

the State entered into the following memorandum of agreement

(MOA), setting forth an alternative impasse procedure pursuant

to HRS § 89-11(a) 4:


     3
           HRS § 89-11(c) (2012) provides, in pertinent part:

           An impasse over the terms of an initial or renewed
           agreement and the date of impasse shall be as
           follows:

           . . .

           (2) If neither party gives written notice of an
           impasse and there are unresolved issues on January 31
           of a year in which the agreement is due to expire,
           the board shall declare on January 31 that an impasse
           exists and February 1 shall be the date of impasse.
     4
           HRS § 89-11(a) (2012) provides that:

           A public employer and an exclusive representative may
           enter, at any time, into a written agreement setting
           forth an alternate impasse procedure culminating in
           an arbitration decision pursuant to subsection (f),
           to be invoked in the event of an impasse over the
           terms of an initial or renewed agreement. The
           alternate impasse procedure shall specify whether the
           parties desire an arbitrator or arbitration panel,
                                                                   (continued…)
                                     7
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                              MEMORANDUM OF AGREEMENT
                      Alternate Impasse Procedure for Unit 10

               This MEMORANDUM OF AGREEMENT is entered into this 3rd
               day of March 2009, by and between the United Public
               Workers, AFSCME, Local 646 AFL-CIO hereinafter the
               “Union,” and the State of Hawaii, the Judiciary, the
               Hawaii Health Systems Corporation, and the City and
               County of Honolu1u, hereinafter the “Employer.”

               Pursuant to subsection 89-11(a), Hawaii Revised
               Statutes; the Union and the Employer agree to the
               following alternate impasse procedure for the
               successor collective bargaining agreements, effective
               July 1, 2009, covering employees in bargaining unit
               10.

               1.    February 1, 2009 — Impasse is declared by the
                     Hawaii Labor Relations Board.

               2.    February 2, 2009 to June 22, 2009 — Mediation.

               3.    June 23, 2009 — HLRB notifies the parties that
                     the impasse will be submitted to a 3-member
                     arbitration panel. Two panel members are
                     selected by the parties (i.e., one by the
                     Employer and one by the Union). The neutral
                     third member is the chair of the arbitration
                     panel and is se1ected by mutual agreement of
                     the parties.

               4.    July 6, 2009 — Deadline to select a neutral
                     arbitrator. HLRB requests a list of
                     arbitrators from AAA. In the event the parties
                     fail to select the neutral third member of the
                     panel by this date, HLRB will request a list of
                     5 qualified arbitrators from AAA. The neutral
                     is selected from such list.

                     Selection & Appointment of Neutral Arbitrator
                     is made within 5 working days after receipt of
__________________________
(continued…)
               how the neutral arbitrator is to be selected or the
               name of the person whom the parties desire to be
               appointed as the neutral arbitrator, and other
               details regarding the issuance of an arbitration
               decision. When an impasse exists, the parties shall
               notify the board if they have agreed on an alternate
               impasse procedure. The board shall permit the
               parties to proceed with their procedure and assist at
               times and to the extent requested by the parties in
               their procedure. . . .


                                         8
*** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


             AAA list. The parties alternately strike names
             from the list until a single name is left.
             HLRB immediately appoints such person as the
             neutral arbitrator and chairperson of the
             arbitration panel. (Additional time is
             provided to allow AAA to submit the list of
             arbitrators.)

       5.    August 4, 2009 — Deadline for submission of
             written final positions by each party to the
             members of the arbitration panel and a copy to
             the other party.

       6.    September 11, 2009 — Commencement of
             arbitration hearing. (Panel members “are
             encouraged to assist the parties in a voluntary
             resolution of the impasse through mediation to
             the extent practicable throughout the entire
             arbitration period until the date the panel is
             required to issue its arbitration decision.”)

       7.    October 12, 2009 — Receipt of transcripts by
             panel and parties.

       8.    November 12, 2009 — Receipt of closing briefs
             by panel members; and exchange by parties.

       9.    November 12, 2009 — Conclusion of the
             arbitration hearing. (About 6 to 7 working
             days are needed to complete the hearing.
             Transcripts, if requested, are usually made
             available 15 or more calendar days after the
             hearing ends. The arbitration panel usually
             allows the parties to submit post-hearing
             briefs within 30 calendar days after receipt of
             transcripts. Hence, the panel and the parties
             should have a clear understanding that the
             receipt date of the post-hearing briefs by the
             panel members shall be the conclusion of the
             arbitration hearing.)

       10.   December 11, 2009 — Issuance of the preliminary
             draft of the arbitration decision which is made
             within 30 days after the conclusion of the
             hearing. A majority of the panel must reach a
             decision pursuant to HRS subsection 89-11(f) on
             all provisions that each party proposed in its
             respective final position for inclusion in the
             final agreement and transmit a preliminary
             draft of it decision to the parties. The
             parties must review the preliminary draft for
             completeness, technical correctness, and
             clarity and may mutually submit to the panel
             any desired changes or adjustments that must be

                                 9
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


                  incorporated in the final draft of the
                  arbitration decision.

           11.    December 28, 2009 is the date of issuance of a
                  final arbitration decision.

           12.    The authorized representatives for the parties
                  regarding matters covered herein are:

                  a.    Marie Laderta, Employer Representative,
                        and
                  b.    Dayton Nakanelua, Union Representative

           13.    Time frames provided in the Memorandum of
                  Agreement may be modified by mutual agreement
                  of the parties.

(Emphasis in original).

           As indicated in the MOA, HLRB would request a list of

arbitrators from the AAA.       From this list, the parties were to

select a three-member arbitration panel that would consist of an

arbitrator chosen by each of the parties and a “neutral

arbitrator” selected by mutual agreement of the parties.            If the

parties could not select the neutral arbitrator by July 6, 2009,

the HLRB would request the AAA to provide a list of five

arbitrators, then the parties would alternate striking names

from the list and designate the last remaining name as the

neutral arbitrator.      UPW and the State designated Clifford

Uwaine and Stanley Shiraki, respectively, as arbitrators.            On

July 15, 2009, the AAA provided a list of five potential neutral

arbitrators.     The deadline to select the neutral arbitrator was

initially scheduled for five days after the AAA provided the



                                     10
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



list, but the parties mutually agreed to extend the deadline to

July 28, 2009.

           In a July 29, 2009 letter to the HLRB, Laderta, the

State’s representative, alleged that she had attempted on

numerous occasions from July 15, 2009 until July 28, 2009 to

contact UPW’s representative, Nakanelua, regarding the selection

of the neutral arbitrator, but Nakanelua never returned her

calls.   The day before Laderta’s letter, Herbert Takahashi,

counsel for UPW, wrote to the State indicating that he

represented UPW in the selection process and requested that the

State stop its attempts to contact Nakanelua.

           In response, on July 31, 2009, James Halvorson, deputy

attorney general, wrote to Takahashi to inform him that

Halvorson would be representing the “Employer.”          Halvorson also

requested that Takahashi call him immediately to begin the

process of selecting the neutral arbitrator.

           On August 3, 2009, Takahashi wrote to Halvorson asking

him to identify which “employer” Halvorson represented, and also

asking for verification of Halvorson’s “authority to represent

anyone other than Governor Lingle.”        On August 6, Halvorson

replied by letter that he represented the “employer in the

upcoming Unit 10 interest arbitration” and that Takahashi should

contact him to begin the selection process.          The next day, in a

                                    11
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



letter dated August 7, 2009, Takahashi stated that Halvorson’s

August 6, 2009 letter was not responsive because it “does not

indicate apparent or actual authority to act for the employer

group.”

            On August 10, 2009, Halvorson requested the HLRB’s

assistance because the “selection process has yet to proceed due

to delays by UPW’s counsel.”

            Halvorson also indicated that the delay appeared to

compromise the availability of the arbitrator eventually

selected for the September 11, 2009 start date for the Unit 10

arbitration. 5   The HLRB held a hearing on August 13, 2009,

pursuant to Halvorson’s request, at which Halvorson proposed to

initiate the striking of names, but Takahashi refused.             The next

day, Takahashi sent Halvorson a letter agreeing to the State

striking first, but “[w]ithout waiving the UPW’s right to

contest [Halvorson’s] authority to represent the ‘employer[.]’”

            The State struck its first name from the AAA list on

August 18, 2009.     UPW followed on August 20, 2009 by striking

another name off the list.




      5
            Included in Halvorson’s letter to the HLRB was an August 7, 2009
email from the AAA, stating that no appointment of an arbitrator had been
made, and that none of the five arbitrators would likely be able to
accommodate the September 11, 2009 commencement of the arbitration.


                                     12
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



           On August 21, 2009, the AAA sent an email to the

parties, stating that it was setting an August 25, 2009 deadline

for the parties to select the neutral arbitrator.           The email

warned that if the parties did not select a neutral arbitrator

by the deadline, “the [AAA] shall administratively appoint an

Arbitrator at that time.”

           On August 24, 2009, Takahashi replied to the AAA,

stating that UPW objected to the August 25, 2009 deadline

because the MOA “does not authorize AAA to administratively

appoint an arbitrator.”      Takahashi added, “There is currently a

dispute over who the ‘employer’ is, and whether the selection of

arbitrators by the State . . . is improper.”

           On August 26, 2009, Halvorson sent another letter to

Takahashi stating:

           As you know, the March 3, 2009 MOA concerning the
           alternate impasse procedure between the UPW and the
           Employer provides that the selection and appointment
           of neutral arbitrator shall be made within 5 working
           days after receipt of AAA list. Since July 15, 2009,
           the Chief Negotiator for the public employer made
           several attempts to contact the UPW State Director to
           no avail.

           On July 28, 2009, you wrote a letter informing the
           employer that you would be making the selection of
           the neutral arbitrator. However, to date you have
           stonewalled any attempts to select an arbitrator.
           Despite my letter to you on July 31, 2009 requesting
           the selection of an arbitrator, and another letter
           dated August 6, 2009, as well as request for
           assistance made to the Board and a subsequent meeting
           at the Board on August 13, 2009, and me making the
           first strike on August 18, 2009, you have delayed the
           selection by taking one week to make your strike.


                                    13
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


            In addition, your August 24, 2009, letter to AAA
            shows you are not acting in good faith when you
            informed AAA about a dispute over who the “employer”
            is and whether my selection of the arbitrator is
            improper.

            Your conduct throughout this process shows bad faith.
            Accordingly, we take the position that UPW waived its
            right to participate in the interest arbitration, or
            at a minimum UPW has waived its right to strike names
            from the list of arbitrators and the Employer is
            authorized to unilaterally select from the list of
            neutral arbitrator [sic]. We are seeking this relief
            through a prohibited practice complaint I filed on
            Monday, August 24, 2009.

            The next day, Takahashi sent a response letter to the

State.    He warned that, “If you refuse to exercise the ‘second’

strike forthwith appropriate relief will be sought for willful

violation of the memorandum of agreement.”

B.    Prohibited practice complaints in the HLRB

            On August 24, 2009, the State filed a prohibited

practice complaint (CU-10-278) in the HLRB, alleging that UPW

had “willfully violated HRS Section 89-13(b)(4)[6] by refusing to

comply with” the alternate impasse procedure agreed to pursuant


      6
            HRS § 89-13 (2012) lists various prohibited practices, including:

            (b) It shall be a prohibited practice for a public
            employee or for an employee organization or its
            designated agent wilfully to:

            . . .

            (3) Refuse to participate in good faith in the
            mediation and arbitration procedures set forth in
            section 89-11; [or]

            (4) Refuse or fail to comply with any provision of
            this chapter[.]


                                     14
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



to HRS § 89-11.    The State sought an order declaring that UPW

had waived its right to participate in the selection process and

authorizing the State to unilaterally select the neutral

arbitrator from the AAA list.

            On August 31, 2009, UPW filed its own prohibited

practice complaint (CE-10-726), alleging that “on and after

August 28, 2009 Laderta ha[d] wilfully refused to proceed with

the striking process as required by paragraph 4 of the [MOA].”

            In its prohibited practice complaint case, the State

filed a motion for interlocutory relief requesting a declaratory

order that the UPW violated the MOA, committed a prohibited

practice, and had waived its right to either participate in the

interest arbitration set for September 11, 2009 or waived its

right to participate in the selection of the neutral arbitrator.

The State’s accompanying memorandum contended that UPW’s conduct

was dilatory and amounted to bad faith.         The State also

requested that the HLRB dismiss UPW’s prohibited practice

complaint against Laderta.

            On September 10, 2009, UPW filed a motion to dismiss

the State’s complaint and in the alternative for summary

judgment.    UPW argued the State committed a prohibited practice

in violation of HRS § 89-13(a)(8) by refusing to complete its

second strike.    UPW requested that the HLRB grant its complaint

                                    15
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



as a matter of law, dismiss the State’s complaint, and compel

the State to complete the striking process and proceed with the

arbitral process under the MOA.

            The HLRB consolidated the complaints on September 16,

2009.    On September 25, 2009, the HLRB issued Order No. 2640.

The order granted the State’s motion for interlocutory relief in

CU-10-278.     The HLRB first concluded that it had jurisdiction

over the subject matter of the consolidated cases, pursuant to

HRS § 89-14, 7 because the controversies concerned prohibited

practices.     Next, the HLRB found that, “[t]o date, the parties

have not selected the neutral arbitrator.           Yet, since July 15,

2009, the date of the list from AAA, the parties managed to find

the time to” correspond with each other and file various

pleadings with the HLRB and the courts.           The HLRB thus found

both parties had been responsible for the undue delay in the

selection of the neutral arbitrator.
     7
             HRS § 89-14 (2012) provides that:

             Any controversy concerning prohibited practices may
             be submitted to the board in the same manner and with
             the same effect as provided in section 377-9;
             provided that the board shall have exclusive original
             jurisdiction over such a controversy except that
             nothing herein shall preclude (1) the institution of
             appropriate proceedings in circuit court pursuant to
             section [89-12(c)] or (2) the judicial review of
             decisions or orders of the board in prohibited
             practice controversies in accordance with section
             377-9 and chapter 91. All references in section 377-
             9 to “labor organization” shall include employee
             organization.


                                      16
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



           The HLRB then explained that, because the State moved

for interlocutory relief, the HLRB would decide the motion by

analyzing whether the employer is likely to prevail at trial.

Applying this analysis, the [HLRB] concluded that, “given the

history of events regarding the interest arbitration procedure,

the employer is likely to prevail on the merits that the UPW

committed a prohibited practice by wilfully failing to comply

with the . . . alternate impasse procedure authorized by HRS

§ 89-11 and entered into by the parties.”        Adding that the

balance of irreparable harm and public interest supported

interlocutory relief because both parties’ wilful refusal to

comply with the selection process put the interests of both

parties and the Unit 10 public employees at risk, the HLRB

thereby ordered the AAA to select the neutral arbitrator.            Soon

thereafter, the AAA selected Jonathan Dworkin as the neutral

arbitrator.

           On February 9, 2010, the HLRB issued Order No. 2686.

Based on the same findings it made in Order No. 2640, the HLRB

held that both the State and UPW committed prohibited practices

by their wilful refusal to complete the arbitrator selection

process.   As a consequence, the HLRB ordered “that a copy of

this Order be posted by all parties on their website and in

conspicuous places where employees of Unit 10 assemble, and to

                                    17
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



keep the copies posted for a period of 60 days from the date of

posting.”    The HLRB imposed no other obligations on either

party.

C.    Circuit court proceedings

      1.    Case No. SCWC-30444 (Appeal from HLRB Order No. 2640)

            On October 23, 2009, UPW filed a timely notice of

appeal in the circuit court of the HLRB’s Order No. 2640. 8            In

UPW’s opening brief, it argued that jurisdiction over the

selection of an arbitrator rested with the circuit court

pursuant to chapter 658A; the HLRB exceeded its statutory

authority by ordering the AAA to select a neutral arbitrator

because “[o]nce the parties have entered into an alternative

impasse procedure which specifies how a neutral arbitrator is to

be selected, the [HLRB] is powerless to implement any other

requirement” besides what the MOA authorized; and the HLRB

abused its discretion by granting interlocutory relief to a

party that refused to abide by the MOA.

            In the State’s answering brief, it argued that

pursuant to HRS § 89-14, the HLRB had exclusive jurisdiction

over the State’s motion for interlocutory relief because it

involved prohibited practices.        The State explained that chapter


      8
            The Honorable Karl K. Sakamoto presided.


                                     18
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



658A applies to “agreements to arbitrate,” but not an interest

arbitration or prohibited practice under chapter 89.           The State

next contended that the HLRB did not exceed its authority when

it ordered the AAA to select a neutral arbitrator because HRS

§ 89-11 empowers the HLRB with broad discretion to assist the

parties in resolving their impasse.        The State added that the

HLRB did not abuse its discretion in ordering the AAA to select

the neutral arbitrator, given the parties’ inability to timely

select the arbitrator themselves.

           The HLRB’s answering brief argued that the circuit

court lacked jurisdiction over the appeal of Order No. 2640

because it was not a final order or an appealable preliminary

ruling within the meaning of HRS § 91-14.         The HLRB pointed to

its later Order No. 2686 as the “final order” in the

consolidated prohibited practices case.         The HLRB also defended

its choice of remedy in Order No. 2640 by pointing to

substantial evidence that the parties wilfully delayed the

alternate impasse process.

           On February 25, 2010, the State filed a supplemental

answering brief to inform the court that UPW had moved to

confirm and enforce the arbitration award in S.P. No. 09-1-0305,

thereby rendering UPW’s appeal moot in Case No. 30444.



                                    19
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



             On April 1, 2010, the circuit court issued its

decision and order affirming the HLRB’s Order No. 2640.            With

regard to jurisdiction, the circuit court held that the HLRB had

exclusive jurisdiction pursuant to chapter 89 because the matter

involved prohibited practice complaints.           The circuit court also

held that the HLRB properly assisted the parties pursuant to HRS

§ 89-11 in selecting the neutral arbitrator, given the parties’

failure to proceed with their alternate impasse procedure.

             The circuit court entered final judgment on April 1,

2010.     UPW timely filed a notice of appeal in the ICA on

April 16, 2010.

     2.      Case No. SCWC-10-166 (Appeal from HLRB Order No. 2686)

             In Case No. CAAP-10-166, UPW and the State timely

appealed in the circuit court the HLRB’s Order No. 2686, which

found that the State and UPW had both committed prohibited

practices. 9

             In UPW’s opening brief, it insisted there was no

evidence to support the HLRB’s finding that it committed a

prohibited practice.       UPW added that the State was the party

that “wilfully” failed to adhere to the selection process when

it refused to strike another name from the AAA list.


     9
             The Honorable Karl K. Sakamoto presided.


                                      20
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



           The State’s opening brief also challenged the HLRB’s

finding that the State wilfully refused to complete the

arbitration process in a timely manner.         The State explained

that “the breach of the MOA by the UPW discharged and excused

the [State] from any obligation to perform.”

           The   HLRB filed answering briefs to both UPW’s and the

State’s opening briefs.      In the answering brief to UPW, the HLRB

maintained that it correctly determined the union committed a

wilful violation of HRS § 89-11; and that it was not an abuse of

discretion for it to require the parties to post Order No. 2686

on their website for sixty days.         The HLRB also noted that the

State was not excused from its obligation to perform under the

agreement just because UPW materially breached the contract

first.

           The circuit court issued its order affirming the

HLRB’s Order No. 2686, and determining that the HLRB did not

clearly err in finding both parties had committed prohibited

practices.

           The circuit court entered final judgment the same day.

UPW timely filed a notice of appeal.

     3.    Case No. SCWC-30568 (Special Proceeding No. 09-1-0305)

           Meanwhile, on September 9, 2009, UPW filed a motion to

compel arbitration in the circuit court (S.P. No. 09-1-0305

                                    21
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



EEH). 10   UPW asserted in its motion that the circuit court had

jurisdiction pursuant to chapter 658A.

            On October 21, 2009, the circuit court issued an order

granting in part and denying in part the motion to compel

arbitration.    The circuit court determined that “the [HLRB] has

subject matter jurisdiction over a prohibited practice

controversy pursuant to [HRS § 89-14].”          Accordingly, the

circuit court ruled that it “lacks subject matter jurisdiction

over the issues presented regarding prohibited practices, and in

the alternative, if this Court has jurisdiction, the Court finds

under the primary jurisdiction doctrine the [HLRB] should first

address the issues presented.”

            On January 14, 2010, Dworkin and the other two

arbitrators issued an opinion and award.          On February 19, 2010,

UPW filed a motion to confirm and enforce the arbitration award.

The circuit court issued an order on May 18, 2010, granting

UPW’s motion to confirm and enforce arbitration award.             The

circuit court entered judgment the same day.

            On July 7, 2010, UPW filed a motion for show cause

order and for civil contempt.        The motion alleged that the

May 18, 2010 order incorporated the January 14, 2010 arbitration

      10
            The Honorable Sabrina S. McKenna, Gary W.B. Chang, and R. Mark
Browning presided.


                                     22
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



award, which required UPW and the State “to meet and confer,

without undue delay, and draft language for the 2009-2011

agreement,” but that the State had refused to meet and confer

with UPW since the May 18, 2010 order.          UPW requested that the

circuit court find the State in civil contempt and impose

judicial sanctions, including civil fines, attorney’s fees and

costs, and other appropriate relief.

            The circuit court denied UPW’s motion, finding that

there was “no clear and convincing evidence that the [State]

failed to comply with [the circuit court’s May 18, 2010 order].”

However, the court ordered the State and UPW to meet and confer

“to draft such language for the 2009-2011 Agreement as is

necessary and appropriate to give effect to the interest

arbitration award issued on January 14, 2010[.]”

            The State timely filed a notice of appeal.          UPW timely

filed a cross-appeal.

      4.    Consolidated ICA Appeal

            In its opening briefs 11 to the ICA, UPW argued “[t]he

Circuit Court erred on the question of whether the court or the

[HLRB] has subject matter jurisdiction to determine a dispute

over a selection of the neutral arbitrator to serve in the unit

      11
            Because the parties filed multiple briefs in all three cases in
the ICA, the relevant arguments are consolidated here.


                                     23
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



10 arbitration.”    UPW contended that subject matter jurisdiction

over the selection of an arbitrator under an arbitration

agreement rested with the circuit court under chapter 658A

“because the chapter is both the more recent and a more specific

statute on the selection process of an arbitrator compared to

Chapter 89.”    Additionally, UPW insisted that HRS § 658A-11 12

required the circuit court to compel arbitration according to

the terms set forth in the MOA.       UPW also argued that, “[b]y

failing to grant the motion for civil contempt, the circuit

court in effect withheld the enforcement of the arbitration

award, contrary to the intent and purpose of [chapter 658A] and

as such the circuit court erred as a matter of law.”           Finally,

UPW contended that “[t]he Circuit Court and the [HLRB] erred as

a matter of law in finding ‘willful’ violations by UPW in Case

CU-10-278[.]”

           In its answering briefs, 13 the HLRB argued the circuit

court was correct in concluding that the HLRB had jurisdiction

     12
           HRS § 658A-11(a) (Supp. 2001) provides in relevant part that:

           If the parties to an agreement to arbitrate agree on
           a method for appointing an arbitrator, that method
           shall be followed, unless the method fails. If the
           parties have not agreed on a method, the agreed
           method fails, or an arbitrator appointed fails or is
           unable to act and a successor has not been appointed,
           the court, on motion of a party to the arbitration
           proceeding, shall appoint the arbitrator.
     13
           The HLRB did not file any briefs in CAAP-30568.


                                    24
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



over the prohibited practice complaints.         The HLRB then insisted

that substantial evidence supported its prohibited practice

determinations.    Regarding Order No. 2640, which directed the

AAA to select the neutral arbitrator, the HLRB contended that it

properly exercised its broad powers under HRS § 89-5(i) to

assist the parties in resolving their impasse by ordering the

selection of the neutral arbitrator.

           In the State’s answering briefs, it argued that the

HLRB had exclusive original jurisdiction to resolve the

arbitration dispute under chapter 89.        The State also contended

that the case was mooted by both parties’ acceptance of the

interest arbitration decision.

           In a published opinion, the ICA first concluded that

“the issues raised by UPW relating to the selection of the

neutral arbitrator are moot because there is no live controversy

between UPW and [the State] regarding the terms of the

Arbitration Award[.]”     The ICA noted that neither party

challenged the award, and UPW even moved to have the award

confirmed.   The ICA also determined that UPW’s challenge to the

HLRB’s Order No. 2686 finding both parties had committed

prohibited practices was moot.       The ICA reasoned that the HLRB

was no longer seeking judicial enforcement of the order, so



                                    25
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



neither party had any continuing obligations arising from the

order.

           The ICA nevertheless held that, under the public

interest exception to the mootness doctrine, it would address

the following two issues:      (1) “whether the HLRB or the Circuit

Court had original jurisdiction to resolve the dispute over the

selection of the neutral arbitrator”; and (2) “whether the HLRB

exceeded its authority in issuing its order for interlocutory

relief” directing the AAA to select a neutral arbitrator.

           The ICA held that the HLRB, not the circuit court, had

jurisdiction over the selection of the neutral arbitrator.             In

support of this result, the ICA first concluded that the HLRB

had exclusive original jurisdiction over the arbitration

selection dispute because, under HRS § 89-14, the HLRB had

jurisdiction over any “controversy concerning prohibited

practices.”   The ICA then proceeded to address UPW’s contention

that the circuit court had exclusive original jurisdiction over

the matter pursuant to chapter 658A.        Although the ICA appeared

to conclude that chapter 658A did not cover statutorily mandated

arbitration, the ICA stated:

           [W]e need not resolve the question of whether HRS
           Chapter 658A applies to interest arbitrations under
           HRS Chapter 89. This is because even if the MOA
           qualifies as an “agreement to arbitrate” that is
           subject to the provisions of HRS Chapter 658A, the
           exclusive original jurisdiction granted to the HLRB
           over controversies concerning prohibited practices by
                                    26
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***


           HRS § 89—14 would supersede HRS Chapter 658A. HRS
           § 89—19 (2012) explicitly states that the provisions
           of HRS Chapter 89 “shall take precedence over all
           conflicting statutes concerning this subject matter
           and shall pre-empt all contrary local ordinances,
           executive orders, legislation, or rules adopted by
           the State[.]” To the extent that there may be a
           conflict between the jurisdictional provisions of HRS
           Chapters 89 and 658A, Chapter 89 takes precedence
           over Chapter 658A.

(Footnote omitted).

           Next, the ICA held that the HLRB did not exceed its

authority in ordering interlocutory relief that differed from

the arbitrator selection procedures set forth in the MOA.            The

ICA explained that the HLRB is granted broad statutory authority

under HRS § 89-5(i) to determine how to resolve prohibited

practice disputes.     And, given the parties’ inability to timely

select the neutral arbitrator, the HLRB did not abuse its

discretion in using its authority to direct the AAA to do so.

Finally, the ICA held that the circuit court did not err in

denying the motion for civil contempt.         The ICA explained that

the motion involved a controversy concerning prohibited

practices, thus, “the Circuit Court lacked jurisdiction to

decide the Motion for Civil Contempt.”

           Accordingly, the ICA affirmed the circuit court’s

April 1, 2010 Final Judgment in Appeal No. 30444, affirmed the

circuit court’s May 18, 2010 Final Judgment but vacated its

August 25, 2010 Order Denying Motion for Civil Contempt in


                                    27
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Appeal No. 30568, and affirmed the circuit court’s November 10,

2010 Final Judgment in Appeal No. CAAP-10-0000166.

            The ICA entered its judgment on appeal on April 4,

2014.   UPW timely filed its application for certiorari on

June 3, 2014.     The State filed a response on June 17, 2014.

                        II.   Standards of Review

A.    Subject matter jurisdiction

            The existence of jurisdiction is a question of law
            that we review de novo under the right/wrong
            standard. Questions regarding subject matter
            jurisdiction may be raised at any stage of a cause of
            action. When reviewing a case where the circuit
            court lacked subject matter jurisdiction, the
            appellate court retains jurisdiction, not on the
            merits, but for the purpose of correcting the error
            in jurisdiction. A judgment rendered by a circuit
            court without subject matter jurisdiction is void.

Riethbrock v. Lange, 128 Hawaiʻi 1, 11, 282 P.3d 543, 553 (2012)

(citing Lingle v. Hawaiʻi Gov’t Emps. Ass’n, AFSCME, Local 152,

107 Hawaiʻi 178, 182, 111 P.3d 587, 591 (2005)).

            “Accordingly, a court’s decision to invoke the primary

jurisdiction doctrine is reviewed de novo as well.            If the court

determines that the primary jurisdiction doctrine applies, the

court, in its discretion, may determine whether to stay the

litigation or dismiss without prejudice.”          United Pub. Workers,

AFSCME, Local 646, AFL-CIO v. Abercrombie, 133 Hawaii 188, 195,

325 P.3d 600, 607 (2014) (quoting Pac. Lightnet, Inc. v. Time



                                     28
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Warner Telecom, Inc., 131 Hawaiʻi 257, 275, 318 P.3d 97, 115

(2013)).

B.    Mootness

            “[M]ootness is an issue of subject matter

jurisdiction.     Whether a court possesses subject matter

jurisdiction is a question of law reviewable de novo.”             Hamilton

ex rel. Lethem v. Lethem, 119 Hawaiʻi 1, 4-5, 193 P.3d 839, 842-

43 (2008) (internal quotation marks omitted) (quoting

Kahoohanohano v. Dep’t of Human Servs., 117 Hawaiʻi 262, 281,

178 P.3d 538, 557 (2008)).

                             III.   Discussion

A.    Although the ICA erred in concluding that the finding of
      prohibited practices in Order No. 2686 was moot, the
      finding was nevertheless supported by substantial evidence

            A threshold issue in the instant case is to what

extent UPW’s claims are moot.        The ICA determined the following

issues were moot:     (1) the HLRB’s Order No. 2686 finding that

both the State and UPW committed prohibited practices; and (2)

the selection of the neutral arbitrator.

            In general, “this court does not have jurisdiction to

decide abstract propositions of law or moot cases[.]”             Lathrop

v. Sakatani, 111 Hawaiʻi 307, 312, 141 P.3d 480, 485 (2006)

(internal quotation marks and brackets omitted) (quoting Wong v.

Bd. of Regents, Univ. of Haw., 62 Haw. 391, 395, 616 P.2d 201,
                                     29
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



204 (1980)).    “The duty of this court, as of every other

judicial tribunal, is to decide actual controversies by a

judgment which can be carried into effect, and not to give

opinions upon moot questions or abstract propositions, or to

declare principles or rules of law which cannot affect the

matter in issue in the case before it.”          Wong, 62 Haw. at 394-

95, 616 P.2d at 204.      Stated otherwise,

            [t]he mootness doctrine is said to encompass the
            circumstances that destroy the justiciability of a
            suit previously suitable for determination. Put
            another way, the suit must remain alive throughout
            the course of litigation to the moment of final
            appellate disposition. . . . The doctrine seems
            appropriate where events subsequent to the judgment
            of the trial court have so affected the relations
            between the parties that the two conditions for
            justiciability relevant on appeal--adverse interest
            and effective remedy--have been compromised.

Lathrop, 111 Hawaiʻi at 312-13, 141 P.3d at 485-86 (quoting Wong,

62 Haw. at 394, 616 P.2d at 203–04).

            The ICA erred in concluding that the HLRB’s Order No.

2686-–finding that UPW and the State both committed prohibited

practices–-was moot.      To establish that Order No. 2686 was moot,

the HLRB points out that the order only required that a copy of

the order “be posted by all parties on their website and in

conspicuous places where employees of Unit 10 assemble, and to

keep the copies posted for a period of 60 days from the date of

posting.”    Apart from this temporary obligation, the HLRB

contends that Order No. 2686 imposed no other sanctions or

                                     30
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



directives for which this court could grant relief, or for which

the HLRB could continue to seek enforcement, thus, the order is

moot.

           However, the HLRB’s argument fails to take into

account that an agency such as the HLRB can give consideration

to its past decisions when determining future prohibited

practice complaints.     For example, in Sun Oil Co. of

Pennsylvania v. N.L.R.B., 576 F.2d 553, 554-55 (3d Cir. 1978), a

company petitioned for review of two decisions and orders by the

National Labor Relations Board (NLRB) finding that the company

committed unfair labor practices.        The United States Court of

Appeals for the Third Circuit denied the NLRB’s motion to

dismiss the case for mootness.       Id. at 558 n.3.     The court

reasoned that the case was not moot because:

           important collateral consequences may flow from the
           [NLRB’s] order unless the unfair labor practice
           violations are expunged . . . . Because the [NLRB]
           often gives consideration to past misconduct in
           determining current claims of unfair labor practices,
           the Company has a continuing, vital interest in a
           clear pronouncement that they have committed no
           unfair labor practices in this instance.

Id. at 558 n.3.

           There is nothing to preclude the HLRB, like the NLRB

in Sun Oil Co., from taking into consideration past decisions

when determining current prohibited practice complaints against

either UPW or the State.      Indeed, under HRS § 377-9(d), the HLRB

                                    31
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



is authorized to assess a monetary penalty against an employer

or employee based on past findings of unfair or prohibited

practices.    HRS § 377-9 (1993 and Supp. 2009) (“[A]n employer or

employee who wilfully or repeatedly commits unfair or prohibited

practices that interfere with the statutory rights of an

employer or employees or discriminates against an employer or

employees for the exercise of protected conduct shall be subject

to a civil penalty not to exceed $10,000 for each violation.”).

Although HRS § 377-9(d) specifically addresses employer-employee

relations, and thus does not appear to apply to a collective

bargaining representative such as UPW, the provision nonetheless

suggests that it is permissible for the HLRB to consider past

prohibited practices decisions within the context of a

collective bargaining dispute such as the one in the instant

case.   The HLRB has not pointed to any law that prevents it from

doing so.    Although Order No. 2686 no longer imposes any

directives, it still presents a live controversy for which a

court can provide an effective remedy.         Were this court to

vacate Order No. 2686, thereby expunging the finding of a

prohibited practice from both UPW’s and the State’s employment

relations record, it would relieve them from having the order

used against them in later prohibited practice determinations.

In sum, the HLRB’s Order No. 2686 was not moot.

                                    32
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



           Although the ICA erred in finding the order was moot,

we nevertheless affirm the ICA’s judgment on this point because

the HLRB’s finding that UPW committed a prohibited practice is

supported by substantial evidence.        In Order No. 2686, the HLRB

found that both parties had “wilfully failed to complete the

arbitrator selection process” in violation of the MOA and

chapter 89.   Relevant to the HLRB’s finding, the parties did not

meet their initial deadline to select the arbitrator by July 22,

2009, and extended the deadline to July 28, 2009.           The HLRB

noted that during this time, the State’s representative had

tried repeatedly to contact UPW’s representative to begin the

selection process, but she never heard back from UPW’s

representative.    The parties further consumed unnecessary time

by corresponding by letter.      As a result of both parties’

conduct, neither UPW nor the State struck a name from the AAA

list until August 18, 2009, and by August 24, 2009, the parties

had only managed to strike only two names.         The HLRB pointed out

that, “Although the parties did not select the neutral

arbitrator, since July 15, 2009, the date of the list from AAA,

the parties managed to find the time” to correspond with each

other and file various pleadings with the HLRB and the courts.

Given this evidence, the HLRB did not clearly err in concluding

that the parties could have completed the arbitrator selection

                                    33
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



process if they wanted to, but, given the totality of the

circumstances, the parties’ failure to do so was wilful.

B.    The ICA did not err in concluding that issues regarding the
      selection of the neutral arbitrator were moot but fell
      within the public interest exception to the mootness
      doctrine

            The ICA correctly concluded that issues relating to

the selection of the neutral arbitrator were moot.            As the ICA

notes, although the parties disagree about the selection of the

neutral arbitrator, they do not dispute the terms of the

arbitration award itself.       Indeed, after Dworkin was selected as

the neutral arbitrator by the AAA, and the arbitration panel

issued its decision, UPW moved the circuit court to confirm the

arbitration award.      UPW then argued on appeal that the circuit

court erred in denying UPW’s motion to find the State in civil

contempt for failing to comply with the award.           Insofar as both

parties agreed to the arbitration award, the underlying

selection of the neutral arbitrator was no longer a live

controversy, thereby rendering it moot.          Moreover, both the MOA

and the 2009-2011 CBA have expired.         It is therefore unclear

what relief a court could provide regarding the selection of the

neutral arbitrator.      Accordingly, the ICA correctly concluded

that issues regarding the selection of the neutral arbitrator

were moot.


                                     34
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



           The ICA nevertheless concluded that the public

interest exception to the mootness doctrine applied to two

issues regarding the selection of the neutral arbitrator:

“whether (1) the HLRB or the Circuit Court had jurisdiction to

determine the parties’ dispute over the selection of the neutral

arbitrator; and (2) whether the HLRB exceeded its authority in

issuing the order for interlocutory relief directing the AAA to

select the neutral arbitrator.”       As a result, the ICA determined

that it retained jurisdiction over those issues and addressed

them in its opinion.     The ICA was correct, as discussed below.

           “When analyzing the public interest exception, this

court looks to (1) the public or private nature of the question

presented, (2) the desirability of an authoritative

determination for future guidance of public officers, and (3)

the likelihood of future recurrence of the question.”            Hamilton,

119 Hawaiʻi at 6-7, 193 P.3d at 844-45 (quoting Doe v. Doe, 116

Hawaiʻi 323, 327, 172 P.3d 1067, 1071 (2007)) (brackets omitted).

The above factors support the ICA’s conclusion.          First, it is

clear that both issues are of a public nature.          Each issue

concerns a CBA between public employers and the collective

bargaining representative of their Unit 10 employees.            See

Kahoʻohanohano v. State, 114 Hawaiʻi 302, 333, 162 P.3d 696, 727

(2007) (holding that the subject appeal was of a public nature

                                    35
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



because the outcome would affect all state and county

employees).    Second, it is also clear that deciding the two

issues would assist the HLRB in adjudicating future cases

implicating similar issues, and would provide guidance to

parties to comparable CBAs.       Third, without a ruling on both

issues, it is likely that similar disputes would arise in the

future.   For example, the issue of whether the HLRB or the

circuit court has jurisdiction over an arbitration dispute has

already come before this court in the past year.            See Hawaii

State Teachers Ass’n v. Univ. Lab. Sch. (hereinafter “HSTA”),

132 Hawaiʻi 426, 322 P.3d 966 (2014).         Given all of this, the ICA

properly considered the two issues under the public interest

exception.

C.    The circuit court lacked jurisdiction over the arbitration
      in the instant case because chapter 658A applies to an
      “agreement to arbitrate” and not to statutorily mandated
      arbitration pursuant to HRS § 89-11(e)

            UPW argues the ICA erred in concluding the circuit

court lacked jurisdiction to appoint the arbitrator.            The ICA

reached the correct result, i.e., that the circuit court lacked

jurisdiction, but arrived at this result through incorrect

reasoning.    Specifically, the ICA correctly concluded the HLRB

had exclusive original jurisdiction over the arbitration because

it was a controversy concerning prohibited practices.             However,


                                     36
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



the ICA decided that it “need not resolve the question of

whether HRS Chapter 658A applies to interest arbitrations under

HRS Chapter 89” because, under HRS § 89-19 (2012), “the

exclusive original jurisdiction granted to the HLRB over

controversies concerning prohibited practices by HRS § 89-14

would supersede HRS Chapter 658A.”        As discussed below, because

chapter 658A applies to an “agreement to arbitrate” only and not

to statutorily mandated arbitration under HRS § 89-11(e), the

circuit court did not have jurisdiction pursuant to chapter

658A.     The ICA therefore erred when it relied on HRS § 89-19 to

resolve whether chapter 89 or chapter 658A would control because

chapter 658A was inapplicable.

     1.      The HLRB had jurisdiction to determine disputes over
             the selection of the neutral arbitrator

             Chapter 89, entitled “Collective Bargaining in Public

Employment,” sets forth a specific statutory scheme that granted

the HLRB jurisdiction over the impasse process in the instant

case, including disputes regarding the selection of the neutral

arbitrator.

             Chapter 89 provides that “it is the public policy of

the State to promote harmonious and cooperative relations

between government and its employees and to protect the public

by assuring effective and orderly operations of government.”

HRS § 89-1(b) (2012).     One purpose of chapter 89 is “to provide
                                   37
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



a rational method for dealing with disputes and work

stoppages[.]”    Id. § 89-1(a) (2012).      “[T]o administer the

provisions of chapters 89 and 377,” and effectuate their

policies, the legislature created the HLRB.          Id. § 89-1(b)(3)

(2012); see also HGEA, 124 Hawaiʻi at 204, 239 P.3d at 8 (citing

S. Stand. Comm. Rep. No. 597–82, in 1982 Senate Journal, at

1202)), and granted it express powers to:         “[r]esolve

controversies under this chapter”; and “[c]onduct proceedings on

complaints of prohibited practices by employers, employees, and

employee organizations and take such actions with respect

thereto as it deems necessary and proper[.]”          HRS § 89-5(i)

(2012).

           Under HRS § 89-14, the legislature also granted the

HLRB “exclusive original jurisdiction” over “[a]ny controversy

concerning prohibited practices[.]”        Pursuant to HRS § 89-13,

“It shall be a prohibited practice for a public employer [or

bargaining unit representative] wilfully to:          [r]efuse to

participate in good faith in the mediation and arbitration

procedures set forth in section 89-11; [r]efuse or fail to

comply with any provision of this chapter; [or] [v]iolate the

terms of a collective bargaining agreement[.]”          HRS § 89-

13(a)(6)-(8); id. § 89-13(b)(3)-(5).



                                    38
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            The legislature also set forth a specific procedure to

be followed in the circumstances of this case, namely, an

impasse 14 between a public employer and bargaining unit

representative.     If the impasse involves critical bargaining

units, 15 as it does here, HRS § 89-11 mandates that the HLRB

“shall assist in the resolution of the impasse” through

mediation during the first twenty days of impasse.            HRS § 89-

11(e) (2012).     If the impasse continues beyond twenty days of

the date of impasse, the parties are statutorily required to

enter into arbitration pursuant to HRS § 89-11(e)(2).

            Section 89-11(a) further provides that parties “may

enter, at any time, into a written agreement setting forth an

alternate impasse procedure culminating in an arbitration



      14
            HRS § 89-2 (2012) defines an “impasse” as a “failure of a public
employer and an exclusive representative to achieve agreement in the course
of collective bargaining. It includes any declaration of an impasse under
section 89-11.”

            Relevant to the instant case, under HRS § 89-11(c)(2), “[i]f
neither party gives written notice of an impasse and there are unresolved
issues on January 31 of a year in which the agreement is due to expire, the
board shall declare on January 31 that an impasse exists and February 1 shall
be the date of impasse.” Here, the HLRB declared the date of impasse between
UPW and the State as February 1, 2009 after the parties initiated
negotiations in 2008, but could not reach agreement by January 31, 2009 to
renew and modify the CBA that was set to expire on June 30, 2009.
      15
            In other circumstances, when an impasse exists between the public
employer and certain noncritical bargaining units, HRS § 89-11 provides that
the HLRB “shall assist in the resolution of the impasse” by requiring the
parties to engage in mediation, with the HLRB promptly reporting to the
appropriate legislative body on the progress of the impasse procedures. HRS
§ 89-11(d) (2012).


                                     39
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



decision pursuant to subsection (f)[.]” 16        In addition, “the

alternate impasse procedure shall specify whether the parties

desire an arbitrator or arbitration panel, how the neutral

arbitrator is to be selected or the name of the person whom the

parties desire to be appointed as the neutral arbitrator, and

other details regarding the issuance of an arbitration

decision.”    HRS § 89-11(a).     HRS § 89-11(a) further provides

that the “[HLRB] shall permit the parties to proceed with their

procedure and assist at times and to the extent requested by the

parties in their procedure.”        In summary, although HRS § 89-11

permits an alternate impasse procedure, the procedure still must

culminate in arbitration consistent with subsection (f), with

the HLRB specifically tasked with overseeing and assisting this

process.

            Here, the parties set forth an alternate impasse

procedure in their March 3, 2009 MOA, more than twenty days

after the February 1, 2009 date of impasse.           By the time the

parties entered into the MOA, they were mandated by HRS § 89-

11(e) to enter into an impasse procedure that culminated in

interest arbitration.      The MOA reflects this fact, indicating



      16
            Subsection (f) provides specific considerations that the
arbitrator(s) must take into account and include in the arbitration decision.
HRS § 89-11(f) (2012).


                                     40
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



that it was entered into “[p]ursuant to subsection 89-11(a),

Hawaii Revised Statutes[.]”        The MOA further provided that the

arbitration would be conducted according to HRS § 89-11(f),

which requires the arbitration panel to expressly consider ten

factors in reaching its decision. 17        Moreover, whereas the


     17
           HRS § 89-11(f) provides that:

           An arbitration   panel in reaching its decision shall
           give weight to   the following factors and shall
           include in its   written report or decision an
           explanation of   how the factors were taken into
           account:

           (1)   The lawful authority of the employer, including
                 the ability of the employer to use special
                 funds only for authorized purposes or under
                 specific circumstances because of limitations
                 imposed by federal or state laws or county
                 ordinances, as the case may be;

           (2)   Stipulations of the parties;

           (3)   The interests and welfare of the public;

           (4)   The financial ability of the employer to meet
                 these costs; provided that the employer’s
                 ability to fund cost items shall not be
                 predicated on the premise that the employer may
                 increase or impose new taxes, fees, or charges,
                 or develop other sources of revenues;

           (5)   The present and future general economic
                 condition of the counties and the State;

           (6)   Comparison of wages, hours, and conditions of
                 employment of the employees involved in the
                 arbitration proceeding with the wages, hours,
                 and conditions of employment of other persons
                 performing similar services, and of other state
                 and county employees in Hawaii;

           (7)   The average consumer prices for goods or
                 services, commonly known as the cost of living;

           (8)   The overall compensation presently received by
                 the employees, including direct wage
                 compensation, vacation, holidays and excused
                                                                   (continued…)
                                      41
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



parties were mandated to enter into an impasse procedure, the

HLRB had the authority and responsibility of overseeing the

entire alternate impasse process, under HRS § 89-11(e) and the

HLRB’s general powers, granted by HRS § 89-5.               See HRS § 89-5(i)

(“In addition to the powers and functions provided in other

sections of this chapter, the board shall: . . . (3) Resolve

controversies under this chapter; (4) Conduct proceedings on

complaints of prohibited practices by employers, employees, and

employee organizations and take such actions with respect

thereto as it deems necessary and proper[.]”).

               When the parties in the instant case brought

prohibited practice complaints alleging that the other party had

wilfully violated the alternate impasse procedure in the MOA,

the HLRB then had exclusive original jurisdiction over the


__________________________
(continued…)
                      time, insurance and pensions, medical and
                      hospitalization benefits, the continuity and
                      stability of employment, and all other benefits
                      received;

               (9)    Changes in any of the foregoing circumstances
                      during the pendency of the arbitration
                      proceedings; and

               (10)   Such other factors, not confined to the
                      foregoing, which are normally or traditionally
                      taken into consideration in the determination
                      of wages, hours, and conditions of employment
                      through voluntary collective bargaining,
                      mediation, arbitration, or otherwise between
                      the parties, in the public service or in
                      private employment.


                                         42
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



parties’ dispute pursuant to HRS § 89-14.         Under HRS § 89-14,

the HLRB has “exclusive original jurisdiction” over “[a]ny

controversy concerning prohibited practices[.]”          According to

HRS § 89-13, “It shall be a prohibited practice for a public

employer [or bargaining unit representative] wilfully to:

[r]efuse to participate in good faith in the mediation and

arbitration procedures set forth in section 89-11; [r]efuse or

fail to comply with any provision of this chapter; [or]

[v]iolate the terms of a collective bargaining agreement[.]”

HRS § 89-13(a)(6)-(8); id. § 89-13(b)(3)-(5).          Each party

alleged in its prohibited practice complaint that the other

party wilfully violated HRS § 89-13 by refusing to comply with

HRS § 89-11.   The HLRB therefore had exclusive original

jurisdiction over the issues regarding the selection of the

neutral arbitrator, pursuant to HRS § 89-14.

     2.    The circuit court did not have jurisdiction under
           chapter 658A and this court’s decision in HSTA

           UPW nevertheless argues that the circuit court was

required to exert its jurisdiction under chapter 658A and this

court’s decision in HSTA, regardless of whether the HLRB also

had jurisdiction under chapter 89.        As UPW notes, HSTA held that

when a circuit court is faced with a motion to compel

arbitration under chapter 658A, the circuit court is limited to

asking if (1) an arbitration agreement exists between the
                                43
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



parties; and if so, (2) whether the subject matter of the

dispute is arbitrable under such agreement.          UPW insists the ICA

and circuit court in the instant case should not have addressed

whether the HLRB or the circuit court had jurisdiction; instead,

the circuit court should have limited its analysis to the above

questions and granted UPW’s motion to compel because the MOA was

an agreement to arbitrate.      UPW’s arguments fail because chapter

658A is inapplicable to statutorily mandated arbitration under

HRS § 89-11(e).    Accordingly, HSTA does not control the instant

case.

           Chapter 658A was enacted by the legislature in 2001 as

a codification of the Revised Uniform Arbitration Act (RUAA).

See 2001 Hawaii Sess. Laws Act 265 §§ 1 and 5 at 810-19, 820.

The drafters of the RUAA, the National Conference of

Commissioners on Uniform State Laws, made clear that the RUAA

was intended to apply to a specific type of arbitration, namely,

when parties voluntarily agreed to arbitrate as an alternative

to litigation.    In their note and commentary to the RUAA, the

National Conference of Commissioners explained that, “There are

a number of principles that the Drafting Committee agreed upon

at the outset of its consideration of a revision to the UAA.

First, arbitration is a consensual process in which autonomy of

the parties who enter into arbitration agreements should be

                                    44
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



given primary consideration, so long as their agreements conform

to notions of fundamental fairness.”        National Conference of

Commissioners on Uniform State Laws, Uniform Arbitration Act,

Prefatory Note and Comments, 1-2 (December 13, 2000),

http://www.uniformlaws.org/shared/docs/arbitration/

arbitration_final_00.pdf (last visited Dec. 30, 2014) (emphasis

added); see also Hiro N. Aragaki, Equal Opportunity for

Arbitration, 58 UCLA L. Rev. 1189, 1255 (2011) (describing the

purpose of the Revised Uniform Arbitration Act as encouraging

the conditions under which arbitration will become a

“credibl[e]” and “true” alternative to litigation) (quoting

RUAA, §§ 6 cmt., 23 cmt. B (2000)).

           In this regard, several provisions in chapter 658A

clarify that the chapter applies specifically to a voluntary

“agreement to arbitrate” as opposed to statutorily mandated

arbitration.   For instance, HRS § 658A-3(a) (Supp. 2002)

provides that chapter 658A applies to an “agreement to

arbitrate.”    Section 658A-26 (Supp. 2001) furthermore provides

that “[a] court of this State having jurisdiction over the

controversy and the parties may enforce an agreement to

arbitrate,” and that the “agreement to arbitrate” confers

jurisdiction to the circuit court to enter judgment on an award.



                                    45
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            Indeed, the chair of the RUAA drafting committee has

stated that, “Because RUAA only [sic] applies only where there

is an agreement to arbitrate, arbitrations prescribed and

required by state statute are not covered by RUAA.            Thus,

statutory labor arbitrations and lemon law arbitrations, and

other such statutory arbitrations are not covered.”            Francis J.

Pavetti, The Revised Uniform Arbitration Act (RUAA) 2,

http://www.uniformlaws.org/Shared/Docs/RUAA%20Briefing%20Sheet_v

2_030508.pdf (last visited Dec. 30, 2014) (emphases added).              The

RUAA drafting committee chair thus drew a sharp line between

statutorily mandated arbitration, and an agreement to arbitrate,

and stated unequivocally that the RUAA applies to agreements to

arbitrate but not to arbitration mandated by statute.

Reiterating this point yet again, the committee chair stated

that, “One of the cornerstones of party autonomy in RUAA is the

requirement that RUAA only applies if there is an agreement to

arbitrate.”      Francis J. Pavetti, Why the States Should Enact the

Revised Uniform Arbitration Act, 3 Pepp. Disp. Resol. L.J. 443,

444 (2003). 18    In this regard, the “RUAA does not apply to




      18
            See also Francis J. Pavetti, Policy Statement: Revised Uniform
Arbitration Act (RUAA), Uniform Law Commission (May 15, 2000),
http://www.uniformlaws.org/shared/docs/arbitration/arbpswr.pdf (last visited
Dec. 30, 2014).


                                     46
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



statutorily mandated arbitrations not requiring an arbitration

agreement.”    Id. at 444 n.4.

           In adopting chapter 658A, the legislature stated that

its intent was to “codify[] the [Revised] Uniform Arbitration

Act[,]” so as to advance the public policy of promoting

“arbitration [as] a desirable alternative to litigation[.]”             H.

Stand. Comm. Rep. No. 189, in 2001 House Journal, at 1204.

There is no indication in the legislative history that the

legislature intended to expand the RUAA’s reach beyond cases

involving agreements to arbitrate.        Given the above, chapter

658A does not cover the statutorily mandated arbitration at

issue here, and thus is inapplicable in the instant case.

           The State argues that this court’s definition of a

valid agreement to arbitrate also indicates that the statutorily

mandated arbitration in the instant case is not an “agreement to

arbitrate” conferring jurisdiction on the circuit court within

the meaning of chapter 658A.       In Douglass v. Pflueger Hawaii,

Inc., 110 Hawaiʻi 520, 531, 135 P.3d 129, 140 (2006), this court

held that a valid agreement to arbitrate consists of the

following:    “(1) it must be in writing; (2) it must be

unambiguous as to the intent to submit disputes or controversies

to arbitration; and (3) there must be bilateral consideration.”

(Citing Brown v. KFC Nat’l Mgmt. Co., 82 Hawaiʻi 226, 238-40, 921

                                    47
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



P.2d 146, 158-60 (1996)).      The State contends that the MOA fails

to satisfy the third requirement of bilateral consideration.

“Under the preexisting duty rule, it is well settled that doing

what one is legally bound to do is not consideration for a new

promise.”   Yerkovich v. AAA, 610 N.W.2d 542, 546 (Mich. 2000);

see also Egan v. St. Anthony’s Med. Ctr., 244 S.W.3d 169, 174

(Mo. 2008) (holding that a hospital’s duty to conform to health

regulations is a preexisting duty that cannot furnish

consideration for a contract); McCallum Highlands, Ltd. v.

Washington Capital Dus, Inc., 66 F.3d 89, 93 opinion corrected

on denial of reconsideration, 70 F.3d 26 (5th Cir. 1995)

(“[U]nder the ‘pre-existing duty rule,’ an agreement to do what

one is already bound to do cannot serve as ‘sufficient

consideration to support a supplemental contract or

modification.’”) (citation omitted).        Here, the parties agreed

to the MOA on March 3, 2009, after their statutory obligation to

arbitrate was triggered by the passage of twenty days from the

February 1, 2009 date of impasse.        See HRS § 89-11(e)(2) (“If

the impasse continues twenty days after the date of impasse, the

[HLRB] shall immediately notify the employer and the exclusive

representative that the impasse shall be submitted to a three-

member arbitration panel who shall follow the arbitration

procedure provided herein.”).       Thus, according to the State,

                                    48
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



under the preexisting duty rule, the MOA was not a valid

agreement to arbitrate because there was no bilateral

consideration.

            In response, UPW argues that the MOA was a voluntary

agreement to arbitrate because, “If some bilateral consideration

went into the overall MOA, then a requirement of bilateral

consideration is satisfied” as to the agreement to arbitrate.

UPW’s argument is unavailing because the parties’ agreement to

other terms in the MOA does not convert a statutorily mandated

arbitration into a voluntary agreement to arbitrate. 19             Notably,


      19
            Cases in other jurisdictions have remarked on the significant
difference between voluntary agreements to arbitrate and statutorily mandated
arbitration. For example, in Bd. of Educ. of Carlsbad Mun. Sch. v. Harrell,
882 P.2d 511, 516 (N.M. 1994), the New Mexico Supreme Court stated,
“Normally, arbitration is a process in which parties voluntarily contract to
select an impartial third person--an arbitrator--to whom they refer their
dispute for a decision based on evidence and arguments before the arbitration
tribunal, in order to obtain a speedy and inexpensive final resolution of the
dispute. . . . When arbitration is statutorily mandated as the sole method
for resolution of a particular dispute, the arbitration is not consensual
even if a provision for such arbitration is incorporated into a contract.
Arbitration required by statute is compulsory; arbitration freely entered
into by contract is voluntary.” Id. at 517. As the New York Court of
Appeals has observed,

            the essence of arbitration, as traditionally used and
            understood, is that it be voluntary and on consent.
            The introduction of compulsion to submit to this
            informal tribunal is to change its essence. It is
            very easy to transfer, quite fallaciously, notions
            and principles applicable to voluntary arbitration to
            “compulsory” arbitration, because, by doubtful logic
            but irresistible usage, both systems carry the
            descriptive noun “arbitration” in their names. The
            simple and ineradicable fact is that voluntary
            arbitration and compulsory arbitration are
            fundamentally different if only because one may,
            under our system, consent to almost any restriction
            upon or deprivation of right, but similar
                                                                    (continued…)
                                     49
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



none of the cases cited to by UPW involved statutorily mandated

arbitration.       Vickery v. Hastert, No. 28586 (Haw. App. Feb. 13,

2009) (mem.); Barker v. Golf U.S.A., Inc., 154 F.3d 788, 790

(8th Cir. 1998); Doctor’s Associates, Inc. v. Distajo, 66 F.3d

438, 442 (2d Cir. 1995); Wilson Elec. Contractors, Inc. v.

Minnotte Contracting Corp., 878 F.2d 167, 168 (6th Cir. 1989);

Sablosky v. Edward S. Gordon Co., Inc., 535 N.E.2d 643 (N.Y.

1989); Avid Eng’g, Inc. v. Orlando Marketplace Ltd., 809 So. 2d

1, 2 (Fla. Dist. Ct. App. 2001).             Instead, every case cited to

by UPW involved commercial contracts in the private sector, and

specifically considered the issue of whether consideration in a

commercial contract made an arbitration clause in the same

contract enforceable.         Moreover, as the court in Distajo

explained, the reason that courts have held that a commercial

arbitration clause does not have to be supported by independent

consideration was because “recent decisions of the Supreme Court

have consistently emphasized that the [Federal Arbitration Act]

is grounded in a strong federal policy favoring arbitration.                 A

__________________________
(continued…)
               restrictions or deprivations, if compelled by
               government, must accord with procedural and
               substantive due process.

Mount St. Mary’s Hosp. of Niagara Falls v. Catherwood, 260 N.E.2d 508, 511
(N.Y. 1970) (citation omitted); see Harrell, 882 P.2d 511, 517 (holding that
“[defendant’s] putative agreement to arbitrate was in reality a nonconsensual
submission to a statutorily imposed requirement of mandatory arbitration”).


                                        50
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



doctrine that required separate consideration for arbitration

clauses might risk running afoul of that policy.”           66 F.3d at

453 (citation omitted).      The reasoning behind the holdings cited

to by UPW was to prevent parties from avoiding arbitration by

arguing that their agreements to arbitrate lacked consideration.

That reasoning is inapplicable here, where arbitration is

required by statute and where both parties do not dispute the

necessity of arbitration.      Although consideration as to other

terms in an agreement may make an arbitration clause in a

commercial contract enforceable, it does not transform a

statutorily mandated arbitration into a voluntary agreement to

arbitrate.   The MOA was an agreement to the terms of the

alternate impasse procedure, but did not alter the underlying

fact that arbitration was required by HRS § 89-11(e).

           In fact, UPW goes so far as to argue that, “whether by

alternate procedures or statutory procedures, an agreement to

arbitrate exists giving the circuit court jurisdiction under

Chapter 658A, HRS.”     UPW thus claims that, even if the parties

did not opt for an alternate impasse procedure set forth in an

MOA, and instead followed the impasse process laid out in HRS

§ 89-11(d), that process culminating in mandatory arbitration

would be an agreement to arbitrate conferring jurisdiction to

the circuit court under chapter 658A.        No explanation is

                                    51
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



provided by UPW to support this expansive contention, although

the argument suggests that, in UPW’s view, any form of

arbitration constitutes an agreement to arbitrate.           Such a view

does not accord with chapter 658A’s recognition of voluntary

arbitration as fundamentally different from statutorily mandated

arbitration.

           UPW’s view also does not accord with the statutory

scheme set forth in chapter 89 and discussed in the previous

section.   That scheme recognized that arbitration in HRS § 89-11

requires particular oversight by the HLRB because of the

significant financial impact such arbitration could and has had

on the State and counties.      To reiterate, HRS § 89-11(d) imposes

strict criteria for the arbitrator to consider when rendering an

award pursuant to HRS § 89-11.       In 2000, when the legislature

overhauled large portions of chapter 89, it also instituted

stricter criteria for what arbitrators could and must consider

when rendering a decision in an HRS § 89-11 arbitration.            “[T]o

correct the abuse of the arbitration process” that led to

arbitration awards significantly impacting the State budget, see

2000 House Journal, at 746 (statement of Rep. Case), the

Governor and the House even proposed that mandatory arbitration

under HRS § 89-11 should be abolished for all collective

bargaining units but the police and firefighters, and that the

                                    52
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



right to strike be reinstated, see 2000 House Journal, at 746

(statement of Rep. Case); H. Stand. Comm. Rep. No. 1344-00, in

2000 House Journal, at 1522 (“The cost implications of mandatory

arbitration, which is final and binding under section 89-11,

HRS, have played a major role in the economics of the State.

Arbitrators play a vital part in arbitrating disputes over cost

items, with little restraint over imposing awards and no regard

to the ability of the employer to pay.”).         The legislature

rejected that option, instead electing to:

           Amend[] criteria for arbitration decisions, to
           restrict from the arbitrator’s consideration of the
           employer’s ability to pay, potential revenue
           resources such as the imposition of increased or new
           taxes and fees and receipt of judgments and
           settlements, and any revenue estimates exceeding
           those by the Council of Revenues, and to remove from
           consideration the broad catchall provision of other
           factors that are normally or traditionally taken into
           consideration in voluntary agreements between parties
           in public service or private employment.

S. Stand. Comm. Rep. No. 2686, in 2000 Senate Journal, at 1104.

           Significantly, this statement by the legislature, when

viewed in the context of the statutory scheme, indicates that it

recognized HRS § 89-11 arbitration as not only distinct from

“voluntary agreements between parties,” i.e., voluntary

agreements to arbitrate, but also requiring stricter control and

oversight, given the financial ramifications such awards have on

the State and counties.      Although UPW argues the circuit court

had jurisdiction under chapter 658A because arbitration was

                                    53
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



involved, it is clear from the statutory scheme of chapter 89

that the legislature’s mandate to the HLRB “to administer the

provisions of chapters 89,” HRS § 89-1, also included oversight

of the arbitration process itself.         Allowing a party to remove

an HRS § 89-11(e) arbitration from the HLRB’s jurisdiction to

the circuit court would countermand the government’s substantial

interest in, and chapter 89’s clear preference for, having an

agency with expertise over the area in question responsible for

overseeing the entire impasse process.          Nor does this statutory

scheme intrude on chapter 658A because the HLRB’s exercise of

jurisdiction over HRS § 89-11(e) arbitration would not conflict

with chapter 658A’s specific application to voluntary agreements

to arbitrate as opposed to statutorily mandated arbitration.

            In light of chapter 658A’s inapplicability to the

arbitration here, HSTA does not control the instant case,

contrary to what UPW contends.        In HSTA, the public employer,

University Lab School (ULS), and the union representative, HSTA,

negotiated a supplemental agreement concerning the salaries of

ULS’s Unit 5 20 employees.     132 Hawaii at 428, 322 P.3d at 968.

HSTA notified ULS that a “step placement chart” had been

      20
            HRS § 89-6 provides that bargaining unit 5 employees consist of
“Teachers and other personnel of the department of education under the same
pay schedule, including part-time employees working less than twenty hours a
week who are equal to one-half of a full-time equivalent[.]”


                                     54
       *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



“inadvertently omitted” from the agreement and should be

included.       Id.   ULS denied having agreed to the terms of the

chart.       Id.

               The parties’ supplemental agreement contained an

arbitration provision to resolve grievances.             Id. at 428 n.3,

322 P.3d at 968 n.3.        Relying on this provision, HSTA contended

the dispute was a grievance and requested arbitration.               Id. at

428-29, 322 P.3d at 968-69.         ULS contested HSTA’s request to

arbitrate, and insisted the issue was a bargaining dispute

governed by HRS § 89–10.8(a)(1) 21 rather than a grievance subject

to the parties’ arbitration agreement.              Id. at 432, 322 P.3d at

972.     ULS subsequently filed a prohibited practice complaint

with the HLRB that alleged that HSTA violated HRS § 89–

10.8(a)(1) by attempting to use the grievance process to alter

the supplemental agreement.         Id. at 429, 322 P.3d at 969.         HSTA

responded by filing a special proceeding in the circuit court to

compel arbitration of its grievance pursuant to HRS § 658A-7. 22




      21
            HRS § 89–10.8 (2012) governs the “Resolution of disputes;
grievances” and provides: “A public employer shall enter into written
agreement with the exclusive representative setting forth a grievance
procedure culminating in a final and binding decision, to be invoked in the
event of any dispute concerning the interpretation or application of a
written agreement.” However, HRS § 89-10.8(a)(1) clarifies that “[a] dispute
over the terms of an initial or renewed agreement” is not a grievance.
        22
              HRS § 658A-7 (Supp. 2001) provides:

                                                                    (continued…)
                                       55
       *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



Id.     The circuit court denied the HSTA’s motion to compel

arbitration, concluding that the HLRB had primary jurisdiction

because the issues raised involved prohibited practices.               Id.

The ICA affirmed on the same grounds.            Id. at 430-31, 322 P.3d

at 969-70.       This court vacated the ICA’s and circuit court’s

respective judgments.         Id. at 433, 322 P.3d at 973.

               In vacating the ICA, this court reasoned that “[t]he

ICA erred in stating that pursuant to the parties’ agreements,

and HRS § 89–10.8, the circuit court may only order arbitration

after finding that a grievance exists.”             Id. at 432, 322 P.3d at

972.     Additionally, this court concluded that “[i]t is

immaterial whether this case involves a ‘grievance’ or a

‘dispute over the terms of an initial or renewed agreement’”

because, under HRS §§ 658A-6(b)-(c), “the [circuit] court shall

decide whether an agreement to arbitrate exists or a controversy

is subject to an agreement to arbitrate” and “an arbitrator

__________________________
(continued…)
               (a)   On motion of a person showing an agreement to
                     arbitrate and alleging another person’s refusal
                     to arbitrate pursuant to the agreement:

               (1)   If the refusing party does not appear or does
                     not oppose the motion, the court shall order
                     the parties to arbitrate; and

               (2)   If the refusing party opposes the motion, the
                     court shall proceed summarily to decide the
                     issue and order the parties to arbitrate unless
                     it finds that there is no enforceable agreement
                     to arbitrate.


                                        56
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



shall decide whether a condition precedent to arbitrability has

been fulfilled and whether a contract containing a valid

agreement to arbitrate is enforceable.”         Id. at 430-32, 322 P.3d

at 970-72 (brackets omitted).       Thus, HSTA provided that, when a

circuit court is faced with a motion to compel arbitration under

chapter 658A, “the court is limited to answering two questions:

1) whether an arbitration agreement exists between the parties;

and 2) if so whether the subject matter of the dispute is

arbitrable under such agreement.”        Id. at 430, 322 P.3d at 970

(quoting Koolau Radiology, Inc. v. Queen’s Med. Ctr., 73 Haw.

433, 445, 834 P.2d 1294, 1300 (1992)).         Therefore, “[t]he ICA

need not have reached the issue of the HLRB’s possible primary

jurisdiction over this dispute” because “the only issue before

the circuit court was whether an arbitration agreement between

the HSTA and the ULS existed.”       Id. at 433, 322 P.3d at 973.

           HSTA is distinguishable because it involved a

voluntary agreement to arbitrate a grievance as opposed to

statutorily mandated interest arbitration.         Whereas the union in

HSTA sought to compel arbitration pursuant to a voluntary

agreement to arbitrate, here, the arbitration was statutorily

mandated by HRS § 89-11(e).      As discussed below, although

chapter 658A confers jurisdiction to the circuit court to compel

voluntary “agreements to arbitrate,” chapter 658A does not

                                    57
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



confer jurisdiction over a statutorily mandated arbitration

pursuant to HRS § 89-11(e).       As a result, it was proper for the

circuit court in this case to deny UPW’s motion to compel

arbitration. 23

            UPW contends that HSTA is indistinguishable on this

ground because “an agreement to arbitrate a rights arbitration

[under HRS § 89-10.8 24] mirrors a legal obligation to arbitrate”


      23
            Notably, the motion to compel arbitration was unnecessary, given
that HRS § 89-11(e) already required arbitration in the instant case once the
parties had failed to resolve their impasse within twenty days after it was
declared. HRS § 89-11(e)(2). Moreover, neither party disputed the need to
arbitrate the CBA.
      24
            HRS § 89-10.8 provides:

            (a) A public employer shall enter into written
            agreement with the exclusive representative setting
            forth a grievance procedure culminating in a final
            and binding decision, to be invoked in the event of
            any dispute concerning the interpretation or
            application of a written agreement. The grievance
            procedure shall be valid and enforceable and shall be
            consistent with the following:

                  (1)   A dispute over the terms of an initial or
                  renewed agreement shall not constitute a
                  grievance;

                  (2)   No employee in a position exempted from
                  chapter 76, who serves at the pleasure of the
                  appointing authority, shall be allowed to
                  grieve a suspension or discharge unless the
                  collective bargaining agreement specifically
                  provides otherwise; and

                  (3)   With respect to any adverse action
                  resulting from an employee’s failure to meet
                  performance requirements of the employee’s
                  position, the grievance procedure shall provide
                  that the final and binding decision shall be
                  made by a performance judge as provided in this
                  section.

                                                                    (continued…)
                                      58
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



under HRS § 89-11(e).         This is incorrect.      Section 89-10.8 is

distinguishable from HRS § 89-11 because it does not obligate

parties to enter into arbitration.            Nor did HRS § 89-10.8

obligate the parties to arbitrate the grievance in HSTA.

Section 89-10.8 requires the parties to “enter into written

agreement with the exclusive representative setting forth a

grievance procedure culminating in a final and binding decision,

to be invoked in the event of any dispute concerning the

interpretation or application of a written agreement.”                 Although

parties may agree to an arbitrator rendering the final and

__________________________
(continued…)
               (b) The performance judge shall be a neutral third
               party selected from a list of persons whom the
               parties have mutually agreed are eligible to serve
               as a performance judge for the duration of the
               collective bargaining agreement. The parties, by
               mutual agreement, may modify the performance judge
               list at any time and shall determine a process for
               selection from the list.

               (c) The performance judge shall use the conditions in
               section 76-41(b) as tests in reaching a decision on
               whether the employer’s action, based on a failure by
               the employee to meet the performance requirements of
               the employee’s position, was with or without merit.

               (d) If it is alleged that the adverse action was not
               due to a failure to meet performance requirements but
               for disciplinary reasons without just and proper
               cause, the performance judge shall first proceed with
               a determination on the merits of the employer’s
               action under subsection (c). If the performance
               judge determines that the adverse action may be based
               on reasons other than a failure to meet performance
               requirements, the performance judge shall then
               determine, based on appropriate standards of review,
               whether the disciplinary action was with or without
               proper cause and render a final and binding decision.


                                        59
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



binding decision, the statutory provision does not preclude the

parties from agreeing to a grievance procedure in which the

final and binding decision is determined in a court of law.              HRS

§ 89-10.8.    Were arbitration required under HRS § 89-10.8, the

statutory provision would have explicitly said so.            However,

arbitration is never mentioned in HRS § 89-10.8, unlike in HRS

§ 89-11(e).

            Moreover, to the extent the performance judge 25 in HRS

§§ 89-10.8(a)(3), (c)-(d) can be interpreted as an arbitrator,

the performance judge is only required to determine grievances

“[w]ith respect to any adverse action resulting from an

employee’s failure to meet performance requirements of the

employee’s position[.]”       HRS § 89-10.8(a)(3).      HSTA did not

involve this type of grievance.        HSTA instead involved a dispute

over the interpretation and application of a written agreement.

132 Hawaiʻi at 428-29, 322 P.3d at 968-69.          UPW’s attempts to

argue that HSTA controls the instant case are, therefore,

without merit.




      25
            The performance judge is a neutral third party who adjudicates
grievances that arise when a public employer takes an adverse action against
an employee for failing to meet the performance requirements of the
employee’s position. See HRS §§ 89-10.8, 76-41 (Supp. 2000). According to
HRS § 76-41(a), “‘performance requirements’ includes any qualification
required for the position such as a license.”


                                     60
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



            Given the above, chapter 658A was inapplicable to the

arbitration in the instant case. 26       Because UPW’s motion to

compel arbitration was brought pursuant to chapter 658A, it was

proper for the court to deny the motion for lack of subject

matter jurisdiction.

            Furthermore, the circuit court’s lack of jurisdiction

means that the doctrine of primary jurisdiction is inapplicable.

As this court stated in United Pub. Workers, AFSCME, Local 646,

AFL-CIO v. Abercrombie, 133 Hawaiʻi 188, 197, 325 P.3d 600, 609

(2014), the doctrine of primary jurisdiction applies “where a

claim is originally cognizable in the courts, and comes into

play whenever enforcement of the claim requires the resolution

of issues which, under a regulatory scheme, have been placed

within the special competence of an administrative body.”

      26
            HRS § 658A-1 (Supp. 2006) appears to contemplate that the circuit
court has jurisdiction over some types of arbitration subject to chapter 89.
Section 658A-1 defines “Court” to mean “any district or circuit court of
competent jurisdiction in this State, unless otherwise indicated. In cases
involving arbitration subject to chapter 89, chapter 377, or the National
Labor Relations Act, ‘court’ means the circuit court of the appropriate
judicial circuit.” This does not indicate, however, that chapter 658A
confers jurisdiction to the circuit court over all arbitrations implicating
chapter 89. As HSTA showed, a public employer and union representative could
enter into a voluntary agreement to arbitrate that concerns a CBA under
chapter 89, but does not implicate the impasse procedures under HRS § 89-
11(e). Indeed, a public employer and representative of a noncritical
bargaining unit may resolve an impasse through a voluntary agreement to
arbitrate under HRS § 89-11(d). For instance, HRS § 89-11(d)(4) provides
that, “After the fiftieth day of impasse, the parties may resort to such
other remedies that are not prohibited by any agreement pending between them,
other provisions of this chapter, or any other law.” If the parties then
reach a voluntary agreement to arbitrate, as permitted by HRS § 89-11(d)(4),
such an agreement could be subject to chapter 658A.


                                     61
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



(Quoting Kona Old Hawaiian Trails Group v. Lyman, 69 Haw. 81,

93, 734 P.2d 161, 168 (1987) (emphasis added)).          Primary

jurisdiction thus applies when the circuit court and an

administrative agency both possess original jurisdiction over

the same claim.    However, here, the doctrine is inapplicable

because the circuit court lacked jurisdiction over the

arbitration under chapter 658A.       Therefore, the primary

jurisdiction doctrine is not necessary to resolve whether the

HLRB or the circuit court was the proper forum in which to

adjudicate the arbitration dispute.

           In this regard, the ICA erred in relying on HRS § 89-

19 to resolve the jurisdictional dispute.         The ICA stated that

it “need not resolve the question of whether HRS Chapter 658A

applies to interest arbitrations under HRS Chapter 89” because

“the exclusive original jurisdiction granted to the HLRB over

controversies concerning prohibited practices by HRS § 89-14

would supersede HRS Chapter 658A.”        In reaching this conclusion,

the ICA cited to HRS § 89—19, which states that chapter 89

“shall take precedence over all conflicting statutes concerning

this subject matter and shall pre-empt all contrary local

ordinances, executive orders, legislation, or rules adopted by

the State[.]”    Yet, because the arbitration was statutorily

mandated arbitration pursuant to HRS § 89-11(e), and not a

                                    62
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



voluntary “agreement to arbitrate,” the circuit court did not

have jurisdiction pursuant to chapter 658A.           In other words, the

ICA did not need to rely on HRS § 89-19 to resolve whether

chapter 89 or chapter 658A would control because chapter 658A

was inapplicable.

D.    The circuit court lacked jurisdiction to determine UPW’s
      motion for civil contempt

            UPW argues the ICA erred in concluding that the

circuit court lacked jurisdiction to consider UPW’s motion for

show cause order and for civil contempt.          According to UPW, “the

circuit court had jurisdiction to consider the motion to show

cause” under HRS § 658A-25(a) (Supp. 2001). 27         However, because

the circuit court did not have jurisdiction over the

arbitration, it lacked jurisdiction to decide UPW’s motion for

show cause order.

            UPW does not dispute that it brought its motion to

show cause to enforce the circuit court’s order granting UPW’s

motion to confirm the arbitration award.          Nor does UPW dispute

that its motion to confirm the arbitration award was brought

pursuant to chapter 658A.       According to the motion, UPW “move[d]


      27
            HRS § 658A-25(a) provides that, “Upon granting an order
confirming, vacating without directing a rehearing, modifying, or correcting
an award, the court shall enter a judgment in conformity therewith. The
judgment may be recorded, docketed, and enforced as any other judgment in a
civil action.”


                                     63
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



pursuant to Section 658A-22, Hawaii Revised Statutes (HRS), for

confirmation and enforcement of an arbitration decision and

award dated January 14, 2010, for entry of a judgment in

conformity with an order confirming the award pursuant to

Section 658A-25(a), HRS[.]”      After the circuit court granted

UPW’s motion, UPW then moved the circuit court to order the

State “to show cause why [it] should not be held in civil

contempt for disobeying the Court’s May 18, 2010 order granting

the UPW’s motion to confirm and to enforce arbitration award[.]”

However, as discussed above, the circuit court did not have

jurisdiction over the interest arbitration under chapter 658A.

Therefore, the circuit court lacked jurisdiction to consider

UPW’s motion to confirm the arbitration award, as well as its

motion for show cause order.

           UPW contends that it was deprived of a statutory means

to enforce the award through a motion for show cause order and

for civil contempt.     Although “[c]onfirmation of an arbitration

award is an expeditious procedure for reducing or converting the

arbitration award to a judgment which can be enforced by

judicial writ[,]” Mikelson v. United Servs. Auto. Ass’n, 122

Hawaiʻi 393, 395, 227 P.3d 559, 561 (App. 2010) (citations and

quotation marks omitted), the circuit court’s lack of

jurisdiction in this case does not deprive UPW of a statutory

                                    64
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



means to enforce the arbitration award under chapter 89.

Section 89-11(g) (Supp. 2004) provides that “[t]he decision of

the arbitration panel shall be final and binding upon the

parties on all provisions submitted to the arbitration panel.”

Section 89-11(g) requires that “[t]he parties shall take

whatever action is necessary to carry out and effectuate the

final and binding agreement[,]” set forth in the arbitration

decision.   If a party does not comply with this requirement to

carry out the arbitration decision, the aggrieved party can

bring a prohibited practice complaint under HRS chapter 89,

including HRS §§ 89-13(a)(6) or (b)(3) for “[r]efus[ing] to

participate in good faith in the mediation and arbitration

procedures set forth in section 89-11”; and HRS §§ 89-13(a)(7)

or (b)(4) for “[r]efus[ing] or fail[ing] to comply with any

provision of this chapter[.]”       The HLRB, upon finding that a

party has committed a prohibited practice by not complying with

the arbitration award, “may require the respondent to do any or

all of the following:     to cease and desist from the prohibited

practice found to have been committed; to suspend the

respondent’s rights, immunities, privileges, or remedies granted

or afforded by chapter 89, HRS, for not more than one year; or

to require the respondent to take such affirmative action as

will effectuate the purpose of chapter 89, HRS . . . [.]”            HAR

                                    65
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



§ 12-42-50 (effective 1981-2014).         In the event a party does not

abide by the HLRB’s order to enforce the award, the HLRB can

petition the circuit court “for the enforcement of the order and

for appropriate temporary relief or restraining order . . . [.]”

HAR § 12-42-51 (effective 1981-2014).         Any party disagreeing

with the HLRB’s decision relating to the enforcement of an

arbitration award may also file an administrative appeal in the

circuit court of the HLRB’s decision pursuant to HRS § 91-14

(Supp. 2004).     In light of the extensive administrative remedies

available under chapter 89, and the right to an administrative

appeal under HRS § 91-14, the statutory scheme set forth in

chapter 89 provides participants in the impasse procedure with

sufficient means to enforce an HRS § 89-11 arbitration award.

            Accordingly, the ICA was correct to conclude that the

circuit court’s order denying UPW’s motion for civil contempt

should be vacated for lack of subject matter jurisdiction. 28




      28
            It appears the ICA relied on its jurisdictional analysis in part
II.B. of its opinion, which, as discussed supra, is erroneous to the extent
that it presumes the circuit court had jurisdiction under chapter 658A and
that the HLRB’s exclusive original jurisdiction prevails because of HRS § 89-
19. Nevertheless, the ICA was correct to conclude that the circuit court
lacked jurisdiction to decide the motion for show cause order. See Strouss
v. Simmons, 66 Haw. 32, 40, 657 P.2d 1004, 1010 (1982) (“An appellate court
may affirm a judgment of the lower court on any ground in the record which
supports affirmance.”).


                                     66
     *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



E.    The HLRB had the authority to select the neutral arbitrator

            UPW argues that the HLRB exceeded its authority by

ordering the AAA to appoint the neutral arbitrator.

Specifically, UPW contends the HLRB could not fashion a remedy

beyond what was contemplated by the parties’ MOA, which set

forth that the neutral arbitrator would be selected by having

the parties alternately strike names from an AAA list until a

single name was left.      Contrary to UPW’s contentions, the HLRB

had the authority to fashion such a remedy and under the

circumstances did not abuse its discretion in ordering such a

remedy.

            Section 89-5(i)(4) grants the HLRB broad authority

regarding prohibited practice complaints.          Section 89-5(i)(4)

provides that the HLRB shall “[c]onduct proceedings on

complaints of prohibited practices by employers, employees, and

employee organizations and take such actions with respect

thereto as it deems necessary and proper[.]”           (Emphasis added).

Moreover, under HAR § 12-42-71 (effective 1981-2014), which

governs the selection and certification of an arbitration panel

during an HRS § 89-11 impasse, “[i]f either the public employer

or exclusive bargaining representative fails to select an

arbitrator within three days after the filing of the arbitration

notification, the board shall select an arbitrator from the

                                     67
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



register of arbitrators.”      See State v. Kotis, 91 Hawaiʻi 319,

331, 984 P.2d 78, 90 (1999) (“Administrative rules, like

statutes, have the force and effect of law.”) (citing State v.

Kirn, 70 Haw. 206, 208, 767 P.2d 1238, 1239–40 (1989)).

           In addition to the HLRB’s express powers, it is also

“well established that an administrative agency’s authority

includes those implied powers that are reasonably necessary to

carry out the powers expressly granted.”         Morgan v. Planning

Dep’t, Cnty. of Kauai, 104 Hawaiʻi 173, 184, 86 P.3d 982, 993

(2004).   Indeed, in Del Monte Fresh Produce (Hawaii), Inc. v.

International Longshore & Warehouse Union, Local 142, AFL-CIO,

112 Hawaiʻi 489, 506, 146 P.3d 1066, 1083 (2006), this court

stated that the “as the board may deem proper” phrase in then-

HRS § 377-9(d), “show[ed] that the Hawaiʻi legislature empowered

the HLRB with discretion to determine appropriate remedies for

the commission of unfair labor practices.”

           In the instant case, the remedy provided by the HLRB,

i.e., ordering the AAA to select the neutral arbitrator, was not

an abuse of discretion.      As the ICA noted, “[t]he purpose of HRS

§ 89-11 is to facilitate the timely resolution of an impasse in

negotiations over collective bargaining agreements[,]” and time

was of the essence given that the prior CBA had expired on

June 30, 2009.    As discussed supra, despite the necessity of

                                    68
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



resolving the impasse quickly, the parties continued to delay

the selection of the neutral arbitrator.

           Specifically, although the parties agreed to select

the neutral arbitrator within five days of receiving the AAA

list on July 17, 2009, they mutually agreed to extend the date

to July 28, 2009.    During this period, the parties could not

select the neutral arbitrator.       From July 15, 2009 to July 28,

2009, the State’s bargaining representative, Laderta, repeatedly

attempted to contact UPW’s bargaining representative, Nakanelua,

but according to Laderta, Nakanelua would not return Laderta’s

calls.   Then, on July 28, 2009, UPW’s counsel, Takahashi,

informed the State that he would be representing UPW in the

selection.   The parties took more time by conducting their

communications through letter.       Only after Halvorson, the

State’s counsel, requested the HLRB’s assistance, did the

parties begin to strike names off the AAA list.          However, the

parties only managed two strikes by August 20, 2009, before

filing prohibited practice complaints against each other.

Because of the parties’ conduct, none of the five arbitrators

could be scheduled for the date set by the MOA for the

arbitration, September 11, 2009.         The HLRB thus found that both

parties had been responsible for the “undue delay” in the

selection of the neutral arbitrator.        Indeed, by the time the

                                    69
    *** FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER ***



HLRB entered its September 25, 2009 order for interlocutory

relief, the parties had allowed the CBA to expire for over three

months without negotiating a renewal.        Given these

circumstances, the HLRB did not abuse its discretion in ordering

the AAA to select the neutral arbitrator from the remaining

three names on the AAA list.

                             IV.   Conclusion

           The ICA’s April 4, 2014 judgment on appeal is

affirmed, as clarified by this opinion.


Rebecca L. Covert                  /s/ Mark E. Recktenwald
and Davina W. Lam
for petitioner                     /s/ Paula A. Nakayama

Nelson Y. Nabeta                   /s/ Richard W. Pollack
for respondent
                                   /s/ Michael D. Wilson
State of Hawaiʻi
                                   /s/ Rom A. Trader
Sarah Hirakami
for respondent HLRB




                                     70